        ,.
'f, .        Ao 245B (Rev. 02/08/20ii):Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1   Ic.::;,
                                                                                                                                                                      ,,



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             v.                                             (For Offenses Committed On or After November I, 1987)


                          Yovani Leonardo Sandoval-Cisneros                                 Case Number: 3 :20-mj-20431

                                                                                            Chloe S. Dillon
                                                                                            Defendant's Attorney


             REGISTRATION NO. 94673298                                                                             FILED
             THE DEFENDANT:
              lZI pleaded guilty to count(s) _l_o_f_C_o_m--'p'--l_ai_nt_ _ _ _ _ _ _+-----lf--F---'E=--=B--=2--'-7---'2=--=0-=-20=----+_ _+-_ _
              D was found guilty to count(s)
                  after a plea of not guilty.                                                 SOUTHERN DiSi-AICT OF CALIFORNIA
                  Accordingly, the defendant is adjudged guilty of such count(s), • BY •                  •        .      - ••      . ru:p11:r::v
                                                                                                                                                  e(s):
             Title & Section                   Nature of Offense                                                               Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     I
              D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:
                                                c'
                                                     /

                                              [':'(TIME SERVED                        D _ _ _ _ _ _ _ _ days

              lZI Assessment:$10WAIVED lZI Fine:WAIVED
              lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the)-efendant' s possession at the time of arrest upon their deportation or removal.
              rn· Court recommends defendant be deported/removed with relative,.); ,V/1t (r., 11l1M1.I .. !/(//('1/fl{arged in case
                 .JC> ni \ JJ/i ;;;       I                                                         ·     r ·              ·
                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, February 27, 2020
                                                                                        Date of Imposition of Sentence


                                                                                          ./l!t&~
                                                                                         HbNoRABLE F. A. GOSSETT III
                                                                                         UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                       3 :20-mj-20431
